— In a negligence action to recover damages for personal injuries, defendant appeals from an interlocutory judgment of the Supreme Court, Suffolk County, entered November 18, 1974, in favor of plaintiff on the issue of liability, upon a jury verdict, at a trial limited to that issue. Interlocutory Judgment affirmed, with costs. The verdict was not against the weight of the evidence and the trial court’s charge to the jury was not deficient. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.